          Case 2:19-bk-21521-NB                  Doc 98 Filed 10/30/19 Entered 10/30/19 10:34:17                                     Desc
                                                 Main Document     Page 1 of 15

 RON BENDER (SBN 143364)                                                        FOR COURT USE ONLY
 JULIET Y. OH (SBN 211414)
 LINDSEY L. SMITH (SBN 265401)
 LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
 10250 Constellation Boulevard, Suite 1700
 Los Angeles, California 90067
 Telephone: (310) 229-1234; Facsimile: (310) 229-1244
 Email: RB@LNBYB.com, JYO@LNBYB.com,
 LLS@LNBYB.com

 Proposed Counsel for Chapter 11 Debtor and Debtor in
 Possession


                                              UNITED STATES BANKRUPTCY COURT
                                               CENTRAL DISTRICT OF CALIFORNIA
                                                    LOS ANGELES DIVISION

 In re:                                                                         Lead Case No.: 2:19-bk-21521-NB

                                                                                Chapter 11

 TATUNG COMPANY OF AMERICA, INC.,


                                                                                NOTICE OF LODGMENT OF ORDER IN
                                                                                BANKRUPTCY CASE RE:
                                                     Debtor.
                                                                                DEBTOR’S EMERGENCY MOTION FOR ENTRY OF
                                                                                AN INTERIM ORDER, PENDING A FINAL HEARING,
                                                                                AUTHORIZING THE DEBTOR TO USE CASH
                                                                                COLLATERAL




        PLEASE TAKE NOTE that the order titled THIRD INTERIM ORDER, PENDING A FINAL HEARING,
AUTHORIZING THE DEBTOR TO USE CASH COLLATERAL was lodged on October 30, 2019 and is attached. This
order relates to the motion which is docket number 5.




          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
                                                                         Page 1
 December 2012
                                                                                             F 9021-1.2.BK.NOTICE.LODGMENT
Case 2:19-bk-21521-NB   Doc 98 Filed 10/30/19 Entered 10/30/19 10:34:17   Desc
                        Main Document     Page 2 of 15




                           EXHIBIT “A”
Case 2:19-bk-21521-NB      Doc 98 Filed 10/30/19 Entered 10/30/19 10:34:17           Desc
                           Main Document     Page 3 of 15


  1   RON BENDER (SBN 143364)
      JULIET Y. OH (SBN 211414)
  2   LINDSEY L. SMITH (SBN 265401)
  3   LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
      10250 Constellation Boulevard, Suite 1700
  4   Los Angeles, California 90067
      Telephone: (310) 229-1234; Facsimile: (310) 229-1244
  5   Email: RB@LNBYB.com, JYO@LNBYB.com, LLS@LNBYB.com
  6   Proposed Attorneys for Chapter 11 Debtor
  7   and Debtor in Possession

  8
                             UNITED STATES BANKRUPTCY COURT
  9
                              CENTRAL DISTRICT OF CALIFORNIA
10

11                                   LOS ANGELES DIVISION

12

13    In re                            )             Case No. 2:19-bk-21521-NB
                                       )
14
      TATUNG COMPANY OF AMERICA, INC., )             Chapter 11
15                                     )
           Debtor and                  )             THIRD INTERIM ORDER, PENDING
16         Debtor in Possession.       )             A FINAL HEARING, AUTHORIZING
                                       )             THE DEBTOR TO USE CASH
17                                     )             COLLATERAL
                                       )
18
                                       )             Hearing:
19                                     )             Date:    October 29, 2019
                                       )             Time: 1:00 p.m.
20                                     )             Place: Courtroom 1545
                                       )                      255 E. Temple Street
21                                     )                      Los Angeles, California 90012
22                                     )
                                       )             Continued Hearing:
23                                     )             Date:   December 10, 2019
                                       )             Time: 1:00 p.m.
24                                     )             Place: Courtroom 1545
                                       )                     255 E. Temple Street
25                                     )                     Los Angeles, California 90012
26                                     )
                                       )
27

28



                                                 1
Case 2:19-bk-21521-NB        Doc 98 Filed 10/30/19 Entered 10/30/19 10:34:17             Desc
                             Main Document     Page 4 of 15


  1          A continued interim hearing was held on October 29, 2019, at 1:00 p.m. (the “Hearing”),

  2   before the Honorable Neil W. Bason, United States Bankruptcy Judge for the Central District of

  3   California, Los Angeles Division, in Courtroom “1545” located at 255 E. Temple Street, Los

  4   Angeles, California 90012, for the Court to consider further interim approval of the motion [Doc.

  5   No. 5] (the “Motion”) filed by Tatung Company of America, Inc., a California corporation and

  6   the debtor and debtor-in-possession in the above-captioned Chapter 11 bankruptcy case (the

  7   “Debtor”), for the entry of an order authorizing the Debtor to use cash collateral in accordance

  8   with the Debtor’s operating budget for the period through and including December 28, 2019, a

  9   copy of which is attached as Exhibit “1” to the Omnibus Declaration of Jason Chen [Doc. No. 8]

10    filed concurrently with the Motion. Appearances at the Hearing were made as noted on the
11    record of the Court.
12           The Court previously entered two orders on October 3, 2019 [Doc. No. 37] and on
13    October 21, 2019 [Doc. No. 76] granting the relief requested in the Motion on an interim basis,
14    pursuant to the terms and conditions set forth in the Court’s tentative decision on the Motion
15    issued prior to the initial hearing on the Motion held on October 2, 2019, a copy of which
16    tentative decision is attached hereto as Exhibit “A” (the “Tentative Decision”).
17           The Court, having read and considered the Motion and all papers filed by the Debtor in
18    support of the Motion, including the Notice Of Submission Of Revised Operating Budget filed in
19    support of the Motion by the Debtor on October 22, 2019 [Doc. No. 80] and the Supplement to
20    the Motion filed by the Debtor on October 25, 2019 [Doc. No. 92]; the Court having heard and

21    considered the oral arguments, statements and representations of counsel made at the Hearing;

22    the Court finding that sufficient notice of the Motion and the Hearing on the Motion was

23    provided; finding that the granting of the Motion pursuant to the terms and conditions of the

24    Tentative Decision on a further interim basis is warranted; and other good cause appearing

25    therefor,

26

27

28



                                                      2
Case 2:19-bk-21521-NB       Doc 98 Filed 10/30/19 Entered 10/30/19 10:34:17                Desc
                            Main Document     Page 5 of 15


  1          IT IS HEREBY ORDERED AS FOLLOWS:

  2          A.      The Motion is, pursuant to the terms and conditions of the Tentative Decision and

  3   this Order, granted on a further interim basis to and through the conclusion of that November __,

  4   2019 continued interim hearing on the Motion set pursuant to this Order.

  5          B.      A continued interim hearing on the Motion shall be held on December 10, 2019,

  6   at 1:00 p.m., in Courtroom 1545 of the above entitled Court.

  7          C.      Counsel for the Debtor shall provide notice of the continued interim hearing to all

  8   creditors by first-class mail by October 31, 2019.

  9          D.      Any proposed revised form of budget by the Debtor must be filed with the Court

10    and served on the United States Trustee (“UST”), East West Bank (“EWB”), the Official

11    Committee of Unsecured Creditors (the “Committee”), and parties requesting special notice on
12    or before November 19, 2019.
13           E.      Any opposition to the entry of a further interim order granting the relief requested
14    in the Motion must be filed with the Court and served on the Debtor, EWB, the Committee, and
15    parties requesting special notice on or before November 26, 2019.
16           F.      Any reply to any opposition to the entry of a further order granting the relief
17    requested in the Motion must be filed with the Court and served on the UST, EWB, the
18    Committee and parties requesting special notice on or before December 3, 2019.
19           G.      As adequate protection to EWB, on account of the Debtor’s use of cash collateral,
20    EWB is granted a replacement lien on certain of the Debtor’s post-petition assets as provided for

21    in the Motion and as modified by the Tentative Ruling.

22    ///

23    ///

24    ///

25    ///

26    ///

27    ///

28



                                                       3
Case 2:19-bk-21521-NB      Doc 98 Filed 10/30/19 Entered 10/30/19 10:34:17            Desc
                           Main Document     Page 6 of 15


  1          H.     As set forth on the record of the Court at the Hearing, pursuant to an agreement

  2   reached by the Debtor and EWB, the maturity date for the Debtor’s Irrevocable Stand-By Letter

  3   of Credit No. 180SL0425 with EWB, is extended for a period of one year to and including

  4   November 1, 2020.

  5          IT IS SO ORDERED.

  6                                               ###

  7

  8

  9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                                    4
Case 2:19-bk-21521-NB   Doc 98 Filed 10/30/19 Entered 10/30/19 10:34:17   Desc
                        Main Document     Page 7 of 15


  1

  2

  3

  4

  5

  6                              EXHIBIT “A”
  7

  8
                            [Tentative Decision]
  9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                            5
  Case 2:19-bk-21521-NB        Doc 98 Filed 10/30/19 Entered 10/30/19 10:34:17               Desc
                               Main Document     Page 8 of 15




                            United States Bankruptcy Court
                             Central District of California
                                        Los Angeles
                                 Judge Neil Bason, Presiding
                                  Courtroom 1545 Calendar

Wednesday, October 2, 2019                                                  Hearing Room        1545

2:00 PM
2:19-21521    Tatung Company of America, Inc.                                            Chapter 11

    #3.00     Hrg re: Debtor's emergency motion for Entry Of An
              Interim Order, Pending A Final Hearing, Authorizing
              The Debtor To Use Cash Collateral

                                  Docket       5

  Tentative Ruling:
      Grant the motion (docket no. 5) on an interim basis, subject to any opposition
      at the hearing, the conditions set forth below, and the issues raised in the
      tentative rulings for the Status Conference (calendar no.4, 10/2/19 at 2:00
      p.m.). Appearances required.

      Judge Bason's standard conditions for use of cash collateral and/or
      postpetition financing (by creditors holding prepetition claims)
              (1) Written order
                     (a) Form. Use local form
      F2081-1.1.ORDER.CASH.COLLATERAL or the equivalent. Attach a copy of
      this tentative ruling as an exhibit, thereby adopting it as the written ruling of
      this Court, subject to any changes ordered at the hearing. Do not repeat the
      terms set forth in the motion or any stipulation. Incorporate those terms by
      reference (including the docket number of the document), subject to any
      modification by this Court.
                     (b) Timing. Lodge the proposed order within 7 days after the
      hearing. See LBR 9021-1(b)(1)(B).

              (2) Minimum adequate protection
              In addition to the postpetition security interests that are automatically
      provided pursuant to 11 U.S.C. 552 (e.g., in traceable proceeds and profits),
      and subject to any more comprehensive protection that may be included in
      the motion or related papers, Debtor shall provide at least the following
      protection to any creditor with a security interest in the subject property
      (pursuant to 11 U.S.C. 361-364, as applicable):
                     (a) Insurance. For all collateral of a type that typically is insured
      (e.g., real property and improvements), Debtor is directed to maintain
      insurance in a dollar amount at least equal to Debtor’s good faith estimate of

10/1/2019 5:22:16 PM                        Page 3 of 9
  Case 2:19-bk-21521-NB       Doc 98 Filed 10/30/19 Entered 10/30/19 10:34:17                Desc
                              Main Document     Page 9 of 15




                            United States Bankruptcy Court
                             Central District of California
                                        Los Angeles
                                 Judge Neil Bason, Presiding
                                  Courtroom 1545 Calendar

Wednesday, October 2, 2019                                                 Hearing Room         1545

2:00 PM
CONT...       Tatung Company of America, Inc.                                          Chapter 11
      the value of such creditor's interest in the collateral, and such insurance shall
      name such creditor as an additional insured. Debtor is directed to remain
      current on payments for such insurance.
                     (b) Taxes. Debtor is directed to remain current on payments on
      account of postpetition real estate taxes (to the extent that real estate is part
      of the collateral).
                     (c) Disclosures/access. Debtor is directed to provide, upon such
      creditor's reasonable request, periodic accountings of the foregoing insurance
      and tax obligations and payments, as well as postpetition proceeds, products,
      offspring, or profits from the collateral, including gross revenues and
      expenses and a calculation of net revenues, including any rents and any fees,
      charges, accounts, or other payments for the use or occupancy of rooms and
      other public facilities in lodging properties (as all of the foregoing terms are
      used in 11 U.S.C. 552). Debtor is directed to provide appropriate
      documentation of those accountings, and access for purposes of inspection
      or appraisal.

             (3) Limitation on postpetition liens
             In the event that the motion or related papers seek authority to grant
      postpetition liens to the creditor(s) with respect to prepetition debts any such
      liens shall be limited to the same validity, priority, and amount as prepetition
      liens. As used herein, the "validity, priority, and amount" or any similar
      phrase that may be used by the parties or this Court is deemed to include the
      following:
                     (a) Extent. Such liens shall be limited to the type of collateral in
      which the creditor held a security interest as of the petition date, unless this
      order expressly states that the liens granted by this order are intended to
      attach to different types of collateral from the prepetition collateral. For
      example, if prepetition liens extended to inventory and accounts receivable
      but not equipment then postpetition liens are likewise limited (unless
      otherwise expressly provided by order of this Court). In addition, postpetition
      liens shall not extend to the proceeds of any avoidance actions, any
      recoveries under 11 U.S.C. 506(c), or any "carveout" under 11 U.S.C. 552.
                     (b) Priority. Such liens shall be limited to the same priority as the
      security interest held by the creditor as of the petition date.
                     (c) Dollar amount. Such liens shall be limited to the dollar
      amount needed to protect the creditor against diminution in the value of the

10/1/2019 5:22:16 PM                        Page 4 of 9
  Case 2:19-bk-21521-NB       Doc 98 Filed 10/30/19 Entered 10/30/19 10:34:17               Desc
                              Main Document    Page 10 of 15




                            United States Bankruptcy Court
                             Central District of California
                                        Los Angeles
                                 Judge Neil Bason, Presiding
                                  Courtroom 1545 Calendar

Wednesday, October 2, 2019                                                  Hearing Room       1545

2:00 PM
CONT...      Tatung Company of America, Inc.                                            Chapter 11
      secured claims as of the petition date.
                     (d) Enforceability. Such liens shall be limited to the extent that
      the creditor's security interests were duly perfected and valid as of the petition
      date, and to the extent that they are unavoidable.
                     (e) Automatic postpetition perfection. Any automatic perfection
      of such liens shall be subject to any applicable limitations regarding the
      Court's authority, jurisdiction, or due process.

              (4) Automatic disapproval of insufficiently disclosed provisions
              Any provision of the type listed in FRBP 4001(c)(1)(B) or in local form
      F4001-2 (e.g., cross-collateralization) or any waiver of the "equities of the
      case" exception in 11 U.S.C. 552(b)(2) shall be deemed automatically
      disapproved and excepted from any order granting the motion,
      notwithstanding any other provision of such order, unless either: (a) such
      provision is specifically and prominently disclosed in the motion papers in a
      checklist (such as local form F4001-2), or alternatively (b) such provision is
      specifically identified in any proposed order granting the motion, using
      terminology of the type used in FRBP 4001(c)(1)(B) or local form F4001-2
      (e.g., any "cross-collateralization" that is not specifically identified as such is
      deemed to be disapproved).

             (5) Disputes
             In the event of any disputes regarding the rulings in this order, the
      parties are directed to meet and confer and, if they cannot resolve their
      disputes consensually, contact Judge Bason's chambers to arrange a
      mutually convenient time for either a telephonic or in-person hearing to
      address such disputes.

      If appearances are not required at the start of this tentative ruling but you
      wish to dispute the tentative ruling, or for further explanation of "appearances
      required/are not required," please see Judge Bason's Procedures (posted at
      www.cacb.uscourts.gov) then search for "tentative rulings." If appearances
      are required, and you fail to appear without adequately resolving this matter
      by consent, then you may waive your right to be heard on matters that are
      appropriate for disposition at this hearing
                                    Party Information


10/1/2019 5:22:16 PM                        Page 5 of 9
  Case 2:19-bk-21521-NB      Doc 98 Filed 10/30/19 Entered 10/30/19 10:34:17     Desc
                             Main Document    Page 11 of 15




                          United States Bankruptcy Court
                           Central District of California
                                      Los Angeles
                               Judge Neil Bason, Presiding
                                Courtroom 1545 Calendar

Wednesday, October 2, 2019                                          Hearing Room    1545

2:00 PM
CONT...       Tatung Company of America, Inc.                                  Chapter 11
  Debtor(s):
     Tatung Company of America, Inc.            Represented By
                                                  Ron Bender
                                                  Lindsey L Smith
                                                  Juliet Y Oh




10/1/2019 5:22:16 PM                     Page 6 of 9
  Case 2:19-bk-21521-NB       Doc 98 Filed 10/30/19 Entered 10/30/19 10:34:17               Desc
                              Main Document    Page 12 of 15




                            United States Bankruptcy Court
                             Central District of California
                                        Los Angeles
                                 Judge Neil Bason, Presiding
                                  Courtroom 1568 Calendar

Wednesday, October 2, 2019                                                 Hearing Room        1568

2:00 PM
2:19-21521    Tatung Company of America, Inc.                                          Chapter 11

    #4.00     Status conference re: Chapter 11 case

                                 Docket       1

  Tentative Ruling:
      Appearances required. The parties are directed to address whether there
      was adequate notice of this hearing, and the merits of each motion, as set
      forth below.

      (1) Notice of this hearing
               Debtor must address whether the proof of service of the motion
      papers (the "POS," dkt.21) complies with this Court's order shortening time
      ("OST," dkt.10), or due process. The OST provides that the deadline for
      "RECEIPT" of written notice of this hearing/a copy of the OST is 10/1/19 at
      noon. Id. (emphasis in original). In two ways, this Court questions whether
      the POS complies with this direction.
                          First, the POS only appears to assert that envelopes were
                 dropped off with an (unspecified) "Overnight Mail" carrier on
                 10/1/19, which would mean that those envelopes would not be
                 received until 10/2/19 at the earliest, possibly just shortly before the
                 hearing or even after the hearing.
                          Second, this Court questions whether delivery really was
                 "overnight" to Taiwan, South Korea, China, and other overseas
                 destinations.

      (2) Merits of each motion
                If the foregoing notice issue is adequately addressed, the tentative
      rulings are as follows.
                (a) Payroll motion (dkt. 2)
                Grant on a final basis, subject to any opposition at the hearing, and
      subject to authorization to use cash collateral to make payroll (see below).
                (b) Cash management motion (dkt.4)
                Grant on an interim basis, subject to any opposition at the hearing,
      with a final hearing at the same time as the continued status conference (see
      below).

10/1/2019 5:22:16 PM                        Page 7 of 9
  Case 2:19-bk-21521-NB       Doc 98 Filed 10/30/19 Entered 10/30/19 10:34:17            Desc
                              Main Document    Page 13 of 15




                           United States Bankruptcy Court
                            Central District of California
                                        Los Angeles
                                 Judge Neil Bason, Presiding
                                  Courtroom 1568 Calendar

Wednesday, October 2, 2019                                                Hearing Room       1568

2:00 PM
CONT...       Tatung Company of America, Inc.                                           Chapter 11
                (c) Cash collateral motion (dkt.5)
                Debtor's budget (dkt.8, Ex.1) lacks historical context. Are the
      proposed expenditures and projected receipts in line with historical
      experience? Is it typical for Debtor's cash position to fluctuate so
      substantially from week to week? Are the goods that Debtor anticipates
      selling in keeping with Debtor's historical lines of business, and with existing
      customers, or is Debtor projecting the replacement of some past lines of
      business with new lines?
                Subject to (i) adequate resolution of the foregoing, (ii) any opposition
      at the hearing, and (iii) the conditions set forth in calendar no. 3 (on 10/2/19 at
      2:00 p.m.), the tentative ruling is to grant this motion on an interim basis, with
      a further interim hearing at the same time as the continued status conference
      (see below).
                (d) Notice of continued hearings
                The tentative ruling is to set a deadline of 10/3/19 for Debtor to file
      and serve via U.S. mail a notice of the continued hearings.
                (e) Proposed orders
                This Court anticipates filing a "Memorialization of Tentative Rulings."
      Debtor is directed to lodge proposed orders that reference that document and
      incorporate the tentative rulings as final rulings, except as they may be
      modified at the hearing. See LBR 9021-1(b)(1)(B).

      (3) Deadlines/dates. This case was filed on 9/30/19.
            (a) Bar date: TBD
            (b) Plan/Disclosure Statement*: TBD (Debtor must use the forms
                   required by Judge Bason, absent an order excusing the use of
                   such forms) (DO NOT SERVE yet, except on the U.S. Trustee -
                   this Court will set a deadline and procedures at a later time).
            (c) Continued status conference: 10/15/19 at 2:00 p.m. No written
                   status report is required.
            *Warning: special procedures apply (see order setting initial status
            conference).

      If appearances are not required at the start of this tentative ruling but you
      wish to dispute the tentative ruling, or for further explanation of "appearances
      required/are not required," please see Judge Bason's Procedures (posted at
      www.cacb.uscourts.gov) then search for "tentative rulings." If appearances

10/1/2019 5:22:16 PM                       Page 8 of 9
  Case 2:19-bk-21521-NB      Doc 98 Filed 10/30/19 Entered 10/30/19 10:34:17         Desc
                             Main Document    Page 14 of 15




                           United States Bankruptcy Court
                            Central District of California
                                       Los Angeles
                                Judge Neil Bason, Presiding
                                 Courtroom 1568 Calendar

Wednesday, October 2, 2019                                             Hearing Room      1568

2:00 PM
CONT...      Tatung Company of America, Inc.                                        Chapter 11
      are required, and you fail to appear without adequately resolving this matter
      by consent, then you may waive your right to be heard on matters that are
      appropriate for disposition at this hearing.
                                  Party Information
  Debtor(s):
       Tatung Company of America, Inc.         Represented By
                                                 Ron Bender
                                                 Lindsey L Smith
                                                 Juliet Y Oh




10/1/2019 5:22:16 PM                      Page 9 of 9
Case 2:19-bk-21521-NB          Doc 98 Filed 10/30/19 Entered 10/30/19 10:34:17                     Desc
                               Main Document    Page 15 of 15

 1                            PROOF OF SERVICE OF DOCUMENT
 2   I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
     address is: 10250 Constellation Boulevard, Suite 1700, Los Angeles, CA 90067
 3
     A true and correct copy of the foregoing document NOTICE OF LODGMENT OF THIRD INTERIM
 4   ORDER, PENDING A FINAL HEARING, AUTHORIZING THE DEBTOR TO USE CASH COLLATERAL
     will be served or was served (a) on the judge in chambers in the form and manner required by LBR
 5   5005-2(d); and (b) in the manner stated below:

     1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
 6   controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
     hyperlink to the document. On October 30, 2019, I checked the CM/ECF docket for this bankruptcy case
 7   or adversary proceeding and determined that the following persons are on the Electronic Mail Notice List
     to receive NEF transmission at the email addresses stated below:
 8
         •   Ron Bender rb@lnbyb.com
 9       •   Jeffery D Hermann jhermann@orrick.com
         •   Joon M Khang joon@khanglaw.com
10       •   Ian Landsberg ilandsberg@sklarkirsh.com,
             lskaist@sklarkirsh.com;yalarcon@sklarkirsh.com;mmadden@sklarkirsh.com;ilandsberg
11           @ecf.inforuptcy.com
         •   Dare Law dare.law@usdoj.gov, ron.maroko@usdoj.gov,kenneth.g.lau@usdoj.gov
12       •   Leib M Lerner leib.lerner@alston.com, autodockettest-lax@alston.com
         •   Juliet Y Oh jyo@lnbrb.com, jyo@lnbrb.com
13       •   Lindsey L Smith lls@lnbyb.com, lls@ecf.inforuptcy.com
         •   United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
14
15   2. SERVED BY UNITED STATES MAIL: On October 30, 2019, I served the following persons and/or
     entities at the last known addresses in this bankruptcy case or adversary proceeding by placing a true
16   and correct copy thereof in a sealed envelope in the United States mail, first class, postage prepaid, and
     addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be
17   completed no later than 24 hours after the document is filed.

18   None.

19                                                             Service information continued on attached page

20
     3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR
21   EMAIL (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR,
     on October 30, 2019, I served the following persons and/or entities by personal delivery, overnight mail
22   service, or (for those who consented in writing to such service method), by facsimile transmission and/or
     email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight
23   mail to, the judge will be completed no later than 24 hours after the document is filed.

24   None.

25
     I declare under penalty of perjury under the laws of the United States of America that the foregoing is
26   true and correct.

27    October 30, 2019              Stephanie Reichert                  /s/ Stephanie Reichert
      Date                          Type Name                           Signature
28
